STATE OF WEST VIRGINIA

                                                                                   FILED
                          SUPREME COURT OF APPEALS                             November 4, 2015
                                                                            RORY L. PERRY II, CLERK
                                                                          SUPREME COURT OF APPEALS
REBECCA L. FRIEND,                                                            OF WEST VIRGINIA

Claimant Below, Petitioner

vs.)   No. 14-1300 (BOR Appeal No. 2049374)
                   (Claim No. 2011029448)


WEST VIRGINIA UNITED HEALTH SYSTEM,
Employer Below, Respondent


                             MEMORANDUM DECISION
      Petitioner Rebecca L. Friend, by J. Marty Mazezka, her attorney, appeals the decision of
the West Virginia Workers’ Compensation Board of Review. West Virginia United Health
System, by Jeffrey B. Brannon, its attorney, filed a timely response.

       This appeal arises from the Board of Review’s Final Order dated November 21, 2014, in
which the Board affirmed an April 14, 2014, Order of the Workers’ Compensation Office of
Judges. In its Order, the Office of Judges affirmed the claims administrator’s May 8, 2013,
decision denying Ms. Friend’s request to add the diagnosis of spondylolisthesis as a compensable
condition. The Court has carefully reviewed the records, written arguments, and appendices
contained in the briefs, and the case is mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

        Ms. Friend worked as certified nurse assistant for West Virginia United Health Systems.
On February 19, 2011, Ms. Friend suffered an injury to her low and mid-back while attempting
to move a heavy patient. The claim was held compensable for the conditions of lumbar and
thoracic sprains. Ms. Friend is requesting that the diagnosis of spondylolisthesis be added as a
compensable condition. The claims administrator denied the request to add the diagnosis of
spondylolthesis as a compensable condition based on the findings of Steven C. Miller, M.D., and
                                                1
the lack of any medical evidence proving a causal relationship existed between Ms. Friend’s
spondylolisthesis and the work injury.

        The Office of Judges affirmed the claims administrator’s decision and found that Ms.
Friend has not demonstrated that spondylolisthesis should be added as a compensable condition.
The Board of Review affirmed the Order of the Office of Judges. On appeal, Ms. Friend
disagrees and asserts that the diagnosis of spondylolisthesis should be added as a compensable
condition. West Virginia United Health System maintains that there is no evidence that the work-
related injury caused Ms. Friend’s spondylolisthesis and that all of the medical providers found
Ms. Friend’s spondylolisthesis is a pre-existing condition.

      The Office of Judges found that the medical evidence demonstrates that Ms. Friend’s
spondylolisthesis pre-existed the compensable injury, and therefore, the Office of Judges denied
adding spondylolisthesis as a compensable condition because it was not caused by the
compensable injury. The Office of Judges noted that its decision did not decide the issue of
whether the compensable condition aggravated the pre-existing spondylolisthesis but only
whether the diagnosis of spondylolisthesis is a compensable condition.

       This Court agrees with the conclusions of the Board of Review. Ms. Friend’s request was
to add the diagnosis of spondylolisthesis as a compensable condition. The medical evidence
proves that Ms. Friend’s spondylolisthesis is a pre-existing condition that was not caused by the
work injury. Whether the work injury did or did not aggravate Mr. Friend’s pre-existing
spondylolisthesis is not an issue before this Court at this time. The preponderance of the
evidence proves that Ms. Friend’s spondylolisthesis is pre-existing and was not caused by the
work injury.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.

                                                                                        Affirmed.

ISSUED: November 4, 2015

CONCURRED IN BY:
Chief Justice Margaret L. Workman
Justice Robin J. Davis
Justice Brent D. Benjamin
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                                                2